ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment, declaration, and remarks of 24 May 2022 are entered.
	Claims 5, 6, 8, 11-13, 15-19, and 23-25 have been canceled. Claims 1-4, 7, 9, 10, 14, 20-22, and 26-30 are pending. Claims 9, 10, 14, and 26-29 are withdrawn. Claims 1-4, 7, 21, 22, and 30 are being examined on the merits.
	The rejections under 35 U.S.C. 103 are withdrawn in light of the Declaration and remarks filed 24 May 2022.

Declaration under 37 C.F.R. 1.132
	The Declaration of Javier Enrione Cáceres and Juan Pablo Acevedo Cox is entered. The Declaration is sufficient to establish unexpected results with respect to production of gelatins from cold-water fish as compared to warm-water species as found in the prior art.

Claim 1 is allowable. The restriction requirement between Group I and claims 10 and 29 as part of Group II , as set forth in the Office action mailed on 26 December 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 December 2019 is partially withdrawn.  Claims 10 and 29, directed to a process of production of a solution, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9, 14, 20, and 26-28, directed to methods and products remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with TOBY LIGON on 25 August 2022.

The application has been amended as follows: 
Claims 1-4 are allowed as previously presented.
Claims 5 and 6 remain canceled as previously presented.
Claim 7 is allowed as previously presented.
Claim 8 remains canceled as previously presented. 
Cancel claim 9.
10. (Currently amended) A process to manufacture a composition comprising a solution, which in turn comprises an amino acid chain gelatin polymer comprising a proline and a hydroxyproline content of 20% or less with respect to the total amino acid content wherein the amino acid chain gelatin polymer is from the genus Salmo or Oncorhynchus, at a concentration from 1% to 20% (w/v), which optionally further comprises a photoinitiator, and wherein the amino acid chain gelatin polymer is chemically functionalized with a chemical agent selected from the group consisting of methacryloyl groups or acryloyl groups to become reactive to photocrosslinking in the presence of free radicals, wherein the solution has a viscosity lower than 25 centipoises and shows Newtonian behavior, comprising the following steps:
a[[.]]) Obtaining an amino acid chain gelatin polymer comprising a proline and a hydroxyproline content of 20% or less with respect to the total amino acid content, wherein the amino acid chain gelatin polymer is from the genus Salmo or Onchorhynchus, and dissolving it in solvent, to a final concentration between 1% and 20% (w/v);
b[[.]]) Chemically modifying the primary structure of the amino acid chain gelatin polymer of step a), by adding methacrylic anhydride to the solution of step a);
c[[.]]) Removing all unreacted methacrylic anhydride from the solution of step b);
d[[.]]) Optionally adding a radical-derived photoinitiator or a surfactant, or both; and
e[[.]]) optionally filtering and freeze drying the resultant composition from step c) or d), if applicable.
Cancel claim 14.
Claims 15-19 remain canceled as previously presented. 
Cancel claim 20.
Claims 21 and 22 are allowed as previously presented. 
Claims 23-25 remain canceled as previously presented.
Cancel claims 26-28.
Claims 29 and 30 are allowed as previously presented.

Reasons for Allowance
Claims 1-4, 7, 10, 21, 22, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner is persuaded by the Declaration filed under 37 C.F.R. 1.132, which overcomes the obviousness rejections of record. The Teramoto art, Materials 5:3748-3753, teaches reaction of certain fish gelatins with glycidyl methacrylate to prepare a crosslinked FG-GMA composition, which is the closest prior art. However, the Teramoto art does not teach use of cold water fish such as the claimed genus of Salmo or Oncorhynchus, and there is no reasonable expectation from the prior art that use of such gelatin sources would lead to preparation of a stable gelatin formulation. No other prior art sources teach or reasonably suggest that cold-water fish such as Salmo or Oncorhynchus serve as sources for stable gelatins when exposed to crosslinkers. Therefore, the claimed composition is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658